Citation Nr: 9912541	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied service connection for a 
low back disorder.

The Board notes that the February 1994 rating decision dealt 
additionally with the issue of service connection for 
residuals of a concussion; however, in a November 1994 RO 
hearing the veteran's representative indicated that that 
issue would not be appealed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current degenerative disk disease of the 
lumbar spine began years after service and it is not 
etiologically related to any incident of service, including 
an injury sustained in a fall.


CONCLUSION OF LAW

A chronic low back disability, including degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991);  38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that sufficient relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that he is entitled to service condition 
for degenerative disk disease.  Specifically he contends that 
his degenerative disk disease is the direct result of a fall 
he incurred while in service in September 1958.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (1998).

In September 1958, while stationed in France, the veteran 
climbed a microwave tower in order to fix a loose wire when 
he was electrocuted and fell 20 feet to the ground.  Service 
medical records indicate that the veteran sustained a 
concussion of the brain as a result of the fall.  X-rays were 
taken of the lumbar spine, left humerus and skull with no 
abnormalities of the back or arm noted.  Service medical 
records show no treatment or complaints of a back disorder.  
The veteran's discharge examination in August 1960 is 
negative for any complaints or diagnosis of a back disorder.  

Post service private medical treatment records indicate that 
the veteran was seen in December 1967 by W. Hanson, D.C. for 
a shoulder and neck condition.  The veteran was treated for 
sprain/strain and subluxation of the cervico-dorsal spine.  
Treatment records from 1969 to 1990 indicate that K. D. 
Barcel, D.C. then saw the veteran in July 1969 for a neck and 
mid back condition.  In July 1970, the veteran was seen for a 
low back condition and treated for a sprain/strain of the 
lumbo-sacral spine.  After reporting his history of falling 
from the tower in 1958, K. D. Barcel, D.C., in a statement 
dated December 1993, opined that the fall could be a possible 
causation of the veteran's chronic residual spinal muscular 
damage.

Private medical treatment records from November 1991 to 
December 1991 show that Dr. P.W. Matson also saw the veteran 
for chronic low back pain.  Dr. Matson noted that the veteran 
related to him his fall in 1958; however, Dr. Matson was 
unable to determine if this was a significant factor.  Dr. 
Matson reported chronic low back pain, etiology undetermined 
and indicated that the veteran's weight could be a 
significant factor.  In a statement written by Dr. Matson in 
November 1994, he stated, "Mr. Bond has indicated to me that 
in his opinion, his present back problems are related to the 
injury that occurred in 1958.  I have no reason to doubt his 
opinion."

Dean W. Ferber, D.C. saw the veteran in August 1993 with 
complaints of low back pain.  X-rays found degenerative disc 
disease at L5-S1 with possible foraminal encroachment, mild 
to moderate degenerative disc disease at L4-5, L4-3, L3-2, 
anterior spurring of L3 vertebral body, and mild to moderate 
left convex lumbar scoliosis.  The veteran was diagnosed with 
segmental dysfunction of the lumbar spine complicated by 
degenerative disc disease associated with hypertonic 
paraspinal musculature with possible nerve root compression.  

In a statement dated July 1994, Timothy J. Mick, D.C. 
diagnosed diffused degenerative disc disease in the lumbar 
spine, with at least mild to moderate loss of disc height at 
all levels.  Dr. Mick indicated that it was possible that the 
veteran's fall was related to the trauma from 1958, although 
it was impossible to state definitively.  In November 1994 
and August 1998, Dr. Ferber provided statements on the 
veteran's behalf and opined that the degenerative changes 
noted in Dr. Mick's report as well as the veteran's current 
symptoms were most likely caused from his fall in 1958.

In November 1996, the veteran was afforded a VA orthopedic 
examination and jointly examined by two physicians.  The 
veteran was diagnosed with chronic low back pain syndrome due 
to degenerative disk disease post-traumatic.  In a statement 
dated April 1998, both physicians were of the opinion that 
the medical records did not establish continuity between the 
concussion while in military service and his subsequent back 
discomfort.

At a hearing held at the RO in November 1994, the veteran 
testified that shortly after leaving the service he sought 
medical attention from a local chiropractor for his back 
condition, but the records were not available.  The only post 
service private medical records available were those 
beginning in December 1967 when he sought treatment with Dr. 
Hanson.  

Lay statements dated November 1994 and July 1998 from Dan 
Flugel, a friend assigned with the veteran in France in the 
1950's and from the veteran's wife dated November 1994, 
indicated that the veteran complained of back pains during 
that time period.  

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran's low back disability, diagnosed as degenerative disc 
disease of the lumbar spine and first shown many years after 
service, is causally related to any incident of active duty, 
including a back injury sustained in a fall.  The veteran 
alleges that his low back disability was caused by a back 
injury sustained during service.  Two chiropractors (Barcel 
and Mick) have reported, in essence, that the contended 
causal link was possible.  A physician, Dr. Ferber, opined in 
1994 and 1998 statements, in substance, that the veteran's 
degenerative changes were most likely caused from his fall in 
1958.  This latter statement clearly well grounds the claim 
as it provides medical evidence of a current low back 
disability linked to service to go along with evidence of an 
inservice back injury.  See Epps v. Gober, 126 F.3d 1464 
(1997).  However, there is other more persuasive medical 
evidence that goes against the contended causal relationship.

Drs. Mason and Barcel's opinions are both equivocal and are 
based primarily upon history as provided by the veteran.  In 
Swann v. Brown, 5 Vet. App. 229, 233 (1993), the United 
States Court of Appeals for Veterans Claims held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, these opinions as to 
the link between the veteran's current degenerative disc 
disease and his active duty fall can be considered no more 
than mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).

It is also pertinent to note that Dr. Matson reported in 
November 1991 that the etiology for the veteran's chronic low 
back pain was unknown and he indicated that the veteran's 
weight could be a significant factor.  Dr. Mick who examined 
the veteran in July 1994 opined that it was impossible to 
state definitively that his current low back disorder was a 
result of his 1958 fall in service.  Based on the medical 
evidence, the Board finds that the preponderance of the 
clinical evidence is against the veteran's claim of 
entitlement to service connection for a low back disorder.

Dr. Ferber's opinion was supportive of the veteran's claim.  
While somewhat equivocal, the physician indicated that the 
medical nexus in question was more likely than not; the 
physician did obtain a medical history from the veteran but a 
review of the claims file is not apparent.  However, the two 
VA physicians who examined the veteran in November 1996 
concluded that there was no such medical nexus.  In a 
statement dated April 1998, both orthopedic specialists 
reported that the veteran's medical records had been reviewed 
and they were both of the opinion that the medical records 
did not establish continuity between the concussion while in 
military service and his subsequent back discomfort.  These 
opinions outweigh the speculative opinions from the two 
chiropractors and Dr. Ferber's opinion because (a) there were 
from two specialists in orthopedic medicine; (b) they were 
unequivocal in nature, and (c) they followed a review of the 
relevant medical evidence in the claims file.  It is also 
pertinent to note that the veteran's discharge examination in 
August 1960 was negative for any complaints or diagnosis of a 
back disorder.        

The Board has also considered the veteran's statements and 
lay statements submitted that his degenerative disc disease 
of the lumbar spine is linked to his in service fall in 1958.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
or those who submitted the lay statements possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of a low back disorder, the lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for a low back 
disorder.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 53-56.









ORDER

Entitlement to service connection for a chronic low back 
disorder, including degenerative disc disease of the lumbar 
spine is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

